Mr. Justice McDonald delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1752*—when judgment affirmed. Where the trial court refused to allow the defendants’ counterclaim for rent alleged to be due them from the plaintiff under a lease, which the defendants did not set up in their abstract of record on appeal, a judgment for the plaintiff was affirmed, the court holding that it would not go to the record to correct an abstract or to supply omissions in order to reverse a judgment. 2. Set-off and recoupment, § 40*—when evidence sufficient to sustain disallowance of counterclaim. Evidence in an action for goods sold and delivered by the plaintiff to the defendants, wherein the defendants sought to counterclaim for rent alleged to be due them from the plaintiff under a lease, held to justify a judgment for the plaintiff and a disallowance of the counterclaim.